Citation Nr: 1426452	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO. 12-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability, variously diagnosed at a back strain, herniated/displaced disk, and degenerative joint disease (DJD).

2. Entitlement to service connection for right leg residuals of phlebitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from July 1996 to October 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.

The Veteran has asserted that his current back disability is the result on an in-service injury that occurred during his first tour of duty.  A February 2012 written correspondence from a senior medical technician reflects that the Veteran experienced an in-service back injury and was re-assigned to a position that did not require heavy lifting.

In July 2012, the Veteran underwent a QTC examination to determine the nature and etiology of his back disability.  After a review of the file and physical examination, the examiner opined that it was less likely as not that the Veteran's current back disability was related to service.  As rationale for his conclusion, the examiner stated that the Veteran had long standing back strain while in service and developed a new, acute problem requiring surgery in September 2007.  While the examiner pointed out that the Veteran developed a new, acute problem in his back in 2007, he did not provide any rationale as to how or why he determined that the 2007 incident was not related to the Veteran's long standing back strain.  Review of the evidence does not reflect an intercurrent injury, only a worsening of symptoms prior to September 2007.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the examiner did not provide sufficient analysis or explanation for his conclusion that the Veteran developed a new acute back condition in 2007, the opinion is inadequate for VA purposes and remand is required.

The Veteran also asserts that he has residuals of an in-service deep vein thrombosis (DVT) that he experienced during a military flight in July 1988.  A May 2014 private medical statement reflects that the Veteran likely has venous insufficiency as long term sequelea of his prior DVT (the Board notes that the Veteran has experienced DVT's since separation).  A QTC medical examination conducted in April 2011 determined that the Veteran did not have a current diagnosis at that time.  The examiner also opined that it was less likely as not that the right leg phlebitis is related to a diagnosis of arterial thrombosis of the lower right leg during military service.  Unfortunately, while the examiner's negative opinion in this case is well reasoned, the question he was asked to answer does not accurately reflect the in-service diagnosis.  Medical records reflect that the Veteran was diagnosed with a DVT in 1988 and not an arterial thrombosis.  The examiner's opinion that any right leg phlebitis is not related to a diagnosis of arterial thrombosis does not resolve the issue of whether the Veteran's current disability is related to the 1988 DVT.  A new examination should be conducted and an opinion obtained as to whether any currently diagnosed residuals of a right leg DVT (to include phlebitis) are related to the in-service injury.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records from the Muskogee VAMC and any associated outpatient clinics from September 2012 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his current back disability.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the record, the examiner is asked to opine on the following:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability (to include back strain, DJD, or herniated/displaced disk) was caused or incurred during service, or is otherwise related to service?

A complete rationale must accompany the opinion provided.

3. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his right leg residuals of DVT, to include phlebitis.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the record, the examiner is asked to opine on the following:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right leg disability was caused or incurred during service, or is otherwise related to service?

In providing this opinion the examiner should consider the Veteran's service treatment records indicating a history of right leg phlebitis as well as the July 1988 DVT.  A complete rationale must accompany the opinion provided.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



